Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-1-1996

Kurz v. Phila Elec Co
Precedential or Non-Precedential:

Docket 95-1795,95-1796




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Kurz v. Phila Elec Co" (1996). 1996 Decisions. Paper 38.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/38


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                No. 95-1795 and 95-1796



      DONALD R. KURZ; WILLIAM ANDERSON; JAMES E.W.
      BECK; WILLIAM T. BERGEN; CHARLES W. BOWDEN;
WILLIAM H. BROWN; RICHARD CAHILL; ARMANDO L. CAPOFERRI;
  ROBERT C. DEMARCO; JAMES J. DILOLLE, SR.; VINCENT J.
 DIMAGGIO; JOHN J. DIVALENTINO, JR.; WILLIAM E. DRUMEL;
   VICTOR J. GIBIALANTE; FRANCIS T. GOLDEN; JAMES J.
  GRANGER; ELMER D. GREIM, JR.; JAMES H. HAIR; JOHN M.
    HOOPES; BENJAMIN J. KILIAN; GEORGE C. LINTHICUM;
        HUBERT A. MCKOWN, JR.; HENRY P. MCNAMEE;
  OLIVER K. MESSNER; ROBERT E. MILLER; JOHN A. MORSE;
  SAMUEL J. MULLEN; JOHN A. MUNLEY; STANLEY B. MYERS;
   JOHN J. NUSSPICKEL; JAMES W. PATTERSON; ALFRED B.
    SCHUMANN; JOSEPH C. SHARKEY; WILLIAM H. SMOYER;
 WOODROW E. SNYDER; JAMES D. SUTLIFF; EDWARD J. VETNER;
    DOMINIC C. VIGLIANESE; G. EARLE WATT; FREDERICK
              W. WINTERLING; JOHN R. YOUNG

                          v.

     PHILADELPHIA ELECTRIC COMPANY; SERVICE ANNUITY
   PLAN OF PHILADELPHIA ELECTRIC COMPANY; CHARLES L.
     FRITZ; J.L. EVERETT, III; JOHN H. AUSTIN, JR.

      JOHN J. DIVALENTINO, JR., WILLIAM E. DRUMEL;
   JOHN A. MORSE; SAMUEL J. MULLEN; STANELY B. MYERS;
   DOMINIC C. VIGLIANESE; JAMES J. DILOLLE; BENJAMIN
   J. KILIAN; CHARLES W. BOWDEN; ELMER D. GREIM, JR.;
 FREDERICK W. WINTERLING; JAMES W. BECK; JAMES H. HAIR;
 ROBERT C. DEMARCO; ALFRED G. SCHUMANN; RICHARD CAHILL;
 JAMES W. PATTERSON; JOHN M. HOOPES; HUBERT A. MCKOWN,
   JR.; ROBERT E. MILLER; JAMES D. SUTLIFF; HENRY P.
     MCNAMEE; FRANCIS T. GOLDEN; WILLIAM T. BERGEN;
   GEORGE C. LINTHICUM; WILLIAM W. ANDERSON: JOHN R.
    YOUNG; VINCENT J. DIMAGGIO; SHIELDS L. DALTROFF;
   RICHARD O. FOLKMAN; ALFRED E. STAVOLA; ROBERT H.C.
   LESS; SAMUEL E. BELL; DONALD F. WASHINGTON; FRANK
  J. GALLAGHER; MAURICE M. PEITZMAN; HARRY G. TURNER,
       JR.; ROBERT I. FRIEND; DONALD C. ROBINSON;
  WILLIAM J. LEAMAN, JR.; AUGUSTUS W. O'MALLEY; DALLAS
S. SCOTT, JR.; JOHN S. STILLWAGON; ROBERT C. HECKESSER;
 WILLIAM R. TRAVETTI; WILLIAM B. HORLOCK; JAMES STATES;
 THOMAS W. RAYER; JOHN H. VONRHINE; WALTER ALLWOERDEN;
 GEORGE C. WIEDERSUM, JR.; JAMES R. MCCARRON; SALVATOR
  J. DESTEFANO; JOHN C. GARVIN; A. WILLIAM LANCASTER;
 JOSEPH A. FOCHT; ROBERT MITCHELL; JOSEPH P. SUBRANNI;
 JOHN F. CRAWFORD; WILLIAM G. TAYLOR; KENNETH R. SEDGLEY,
JR., IRWIN G. BLACKBURN; CHARLES R. CAREY; JOHN R. YOUNG;
 JESSEE E. GRAY, JR.; JAMES D. DERSTINE; ALLEN H. BRAID;
PAUL L. THOMAS; STEPHEN MICKLOSH, JR.; WILLIAM L. GIBBONS;
   RUSSELL B. MURRAY; ROLAND J. MARKUN; ERNEST W. BEAM;
RAYMOND W. SCHOLL, JR.; JOHN F. PARKER; JOSEPH F. MCBRIDE;
   VINCENT S. BOYER; MARTIN M. MORGAN and DAVID MONZO,

                                  Appellants in 95-1795

                 ---------------------

      DONALD R. KURZ; WILLIAM ANDERSON; JAMES E.W.
      BECK; WILLIAM T. BERGEN; CHARLES W. BOWDEN;
WILLIAM H. BROWN; RICHARD CAHILL; ARMANDO L. CAPOFERRI;
  ROBERT C. DEMARCO; JAMES J. DILOLLE, SR.; VINCENT J.
 DIMAGGIO; JOHN J. DIVALENTINO, JR.; WILLIAM E. DRUMEL;
   VICTOR J. GIBIALANTE; FRANCIS T. GOLDEN; JAMES J.
  GRANGER; ELMER D. GREIM, JR.; JAMES H. HAIR; JOHN M.
    HOOPES; BENJAMIN J. KILIAN; GEORGE C. LINTHICUM;
        HUBERT A. MCKOWN, JR.; HENRY P. MCNAMEE;
  OLIVER K. MESSNER; ROBERT E. MILLER; JOHN A. MORSE;
  SAMUEL J. MULLEN; JOHN A. MUNLEY; STANLEY B. MYERS;
   JOHN J. NUSSPICKEL; JAMES W. PATTERSON; ALFRED B.
    SCHUMANN; JOSEPH C. SHARKEY; WILLIAM H. SMOYER;
 WOODROW E. SNYDER; JAMES D. SUTLIFF; EDWARD J. VETNER;
    DOMINIC C. VIGLIANESE; G. EARLE WATT; FREDERICK
              W. WINTERLING; JOHN R. YOUNG

                           v.

     PHILADELPHIA ELECTRIC COMPANY; SERVICE ANNUITY
    PLAN OF PHILADELPHIA ELECTRIC COMPANY; CHARLES L.
     FRITZ; J.L. EVERETT, III; JOHN H. AUSTIN, JR.


              Peco Energy Company, formerly
              Known as Philadelphia Electric
              Company, Service Annuity Plan of
              Philadelphia Electric Company,
              Charles L. Fritz, J.L. Everett,
              III and John H. Austin, Jr.

                                Appellants in 95-1796.



    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
          (D.C. Civil Action No. 91-cv-02771)


                 Argued April 29, 1996
             Before: COWEN and ROTH, Circuit Judges
and CINDRICH, District Judge

                  ORDER AMENDING SLIP OPINION


     IT IS ORDERED that the slip opinion in the above case,
filed on October 1, 1996, be amended as follows:
     On page 5, line 13, add an "s" to the word "defendant"
and delete the name "PECo".
     On page 18, Section III, delete the last sentence and
replace it with the following sentence:
          We will therefore reverse the district
          court's judgment and enter judgment on behalf
          of all defendants.

                         By the Court,

                         /s/ Jane R. Roth
                               Circuit Judge


Dated: October 1, l996